DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected sub combinations, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022.
Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The US Patents identified in specification para 0004 (US Patent No 5518333 and 6138407) have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Currently there is no support in the drawings for “the aperture [of the anti-tipping member] has a face adapted to marry a cooperative face of the stake”. Therefore, “the aperture has a face adapted to marry a cooperative face of the stake to limit displacement of the anti-tipping member relative to the stake” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) for the following reasons: 
They include the following reference character(s) not mentioned in the description: Reference character 900 (seen in Fig 9).  
They do not include the following reference sign(s) mentioned in the description: Reference character 902 (specification para 0070).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities: It contains a minor typographical error. It is believed the claim in relevant part should be amended to read, “wherein the ground contacting face [[of]] is substantially flat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination on the merits, the claims will be examined as best understood.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the aperture has a face adapted to marry a cooperative face of the stake to limit displacement of the anti-tipping member relative to the stake” (ln 1-3). As currently drafted, it is unclear how the aperture and the stake are “married” or joined together. For purposes of examination on the merits, it is interpreted that the aperture has a surface which contacts a surface on the stake. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pub No 2011/0277382 A1). 
Regarding claim 1, Davis discloses a plant growth support (assembly 10; Fig 1A), comprising: 
a stake (stake support 11) comprising an elongated body having a first portion being removably fixable to the ground (tip 13), and a second portion (upper end near 16) having a connecting member (stake aperture 16) being sized and shaped for mounting a first rod (segment 20) thereto; and 
an anti-tipping member (top plate 14) surrounding the elongated body between the first and second portions (14 surrounds shaft 12 and is between tip 13 and upper end near 16; best seen in Fig 1A), 
wherein the anti-tipping member (top plate 14) is adapted for preventing tipping of the stake in the ground.  
Regarding claim 2, Davis discloses the plant growth support of claim 1 as previously discussed. 
Davis further discloses further comprising the rod (segment 20) mounted to the connecting member (segment 20 inserted into stake aperture 16; Fig 1A), wherein the rod (segment 20) is adapted to receive at least one of a plant part, a second rod, a trellis, slanted fingers, and an irrigation system part (abstract, para 0049, Fig 1A).  


Claims 1-2, 4-5, and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (GB 2340371 A). 
Regarding claim 1, Clarke discloses a plant growth support (Fig 1-3), comprising: 
a stake (12) comprising an elongated body having a first portion being removably fixable to the ground (20), and a second portion (22) having a connecting member (external surface of 22) being sized and shaped for mounting a first rod (14) thereto; and 
an anti-tipping member (24) surrounding the elongated body between the first and second portions (flange 24 is between stake 20 and post 22), 
wherein the anti-tipping member (24) is adapted for preventing tipping of the stake in the ground.  
Regarding claim 2, Clarke discloses the plant growth support of claim 1 as previously discussed. 
Clarke further discloses further comprising the rod (14) mounted to the connecting member (22),  wherein the rod (14) is adapted to receive at least one of a plant part, a second rod, a trellis, slanted fingers, and an irrigation system part (Fig 1).  
Regarding claim 4, Clarke discloses the plant growth support of claim 1 as previously discussed. 
Clarke further discloses wherein the anti-tipping member comprises a body (flange 24 is a circular ring) comprising: 
an aperture extending through the body to pass the stake therethrough (flange 24 is a circular ring that 20 and 22 pass through the center of; best seen in Fig 2); and 
a ground contacting face surrounding the aperture (bottom of 24 contacts the ground; Figs 1-2), 
where the ground contacting surface is adapted to contact the ground and prevent a tipping or pivoting displacement of the stake in the ground (Figs 1-2).  
Regarding claim 5, Clarke discloses the plant growth support of claim 4 as previously discussed. 
Clarke further discloses wherein the ground contacting face is substantially flat (Figs 1, 2).  
Regarding claim 7, Clarke discloses the plant growth support of claim 4 as previously discussed. 
Clarke further discloses wherein the aperture has a face adapted to marry a cooperative face of the stake to limit displacement of the anti-tipping member relative to the stake (in as much as the applicant’s anti-tipping member has a face adapted to marry a cooperative face of the stake, the circular flange 24 of Clarke has a surface which contacts a surface of the stake portion).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub No 2011/0277382 A1) as applied to claim 1 above, and further in view of Kiff, SR (US Pub No 2009/0272032 A1). 
Regarding claim 3, Davis discloses the plant growth support of claim 1 as previously discussed. 
Davis does not explicitly disclose further comprising at least one connecting member projecting at an acute angle relative to the stake and adapted for mounting a second rod thereto.  
However, Kiff discloses a flower pot a hold up device for training a plant to grow straight and tall (analogous art). 
Kiff further discloses comprising at least one connecting member projecting at an acute angle (arms 58 project outwardly at a 35-degree angle relative to the vertical extension of the support pole 42; Fig 3 and para 0029-0030) relative to the stake and adapted for mounting a second rod thereto.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davis in view of Kiff by incorporating the connecting members as disclosed by Kiff. This would be done “so that parts of the plant 24, such as the stem 26 or limbs 28, can be tied using string or cord 60 to the adjacent arms 58 thereby supporting the plant and training the plant 24 to grow straight up along the support pole 42” (para 0030). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2340371 A) as applied to claim 4 above, and further in view of Meader (US Patent No 7,624,534 B1).  
Regarding claim 6, Clarke discloses the plant growth support of claim 4 as previously discussed. 
Clarke does not explicitly disclose wherein the anti-tipping member further comprises radial protrusion extending from the ground-contacting face.  
However, Meader discloses a plant support (analogous art) comprising a support pole (3; Fig 1) and an anti-tipping member (5; Fig 1). 
Meader further discloses wherein the anti-tipping member further comprises radial protrusion extending from the ground-contacting face (radial protrusion on bottom of 5; best seen in Fig 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clarke by incorporating a radial protrusion on the ground contacting surface (bottom surface) of the anti-tipping member as disclosed by Meader. One of ordinary skill in the art would be motivated to incorporate a radial protrusion in order to increase the surface area of the anti-tipping member that is in engaged with or in contact with the ground surface, thereby improving the stability of the plant growth support.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub No 2011/0277382 A1) as applied to claim 1 above, and further in view of Donaldson (US Patent No 9,060,470 B1). 
Regarding claim 8, Davis discloses a plant growth support system (Fig 1) comprising the plant growth support of claim 1 as previously discussed. 
Davis further discloses the first rod to be mounted in the stake (Fig 1). 
Davis does not explicitly disclose a mounting member adapted to be mounted to the first rod, comprising: a first holder compartment and a second holder compartment wherein each of the first and second holder compartments comprise a resilient member defining a deformable mouth. 
However, Donaldson discloses a plant support (analogous art) with a first rod (29). 
Donaldson further discloses the plant growth support system further comprising: 
a mounting member (irrigation line 30) adapted to be mounted to the first rod (col 12, ln 28-38; Figs 1, 5), comprising: 
a first holder compartment (32; Fig 5, col 2, ln 28-38) adapted to mount the mounting member to a mounting rod (Fig 1, 5); and 
a second holder compartment (34) adapted to receive and hold an accessory (“for attachment of an irrigation line”; Fig 5; col 2, ln 38), 
wherein each one of the first holder compartment and the second holder compartment comprises a resilient member defining a deformable mouth to insert the mounting rod or the accessory therein (“irrigation line clip 30 is a flexible plastic” as described in col 12, ln 28-38. Therefore, the 32 and 34 are “deformable” (i.e. they are capable of being deformed). Additionally, under its broadest reasonable interpretation, the limitation  “deformable mouth” is interpreted to mean a piece capable of deforming and almost any material is capable of deforming or being deformed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davis in view of Donaldson by incorporating the mounting member as taught by Donaldson “for attachment of irrigation water lines to the support rods” (col 4, ln 35-40). This would be done to improve the growing conditions of the plant by providing water, thereby resulting in a healthier plant.  
Regarding claim 9, the combination discloses the plant growth support system of claim 8 as previously discussed.
Donaldson further discloses further comprising an accessory (irrigation line; col 12, ln 38) to be mounted to the mounting member, wherein the accessory is one of an accessory rod, a trellis, a slanted finger, and an irrigation system part (irrigation line; col 12, ln 38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Davis (US-20120159844-A1), Banaszek (US-10085389-B1), Tearoe (US-6925754-B1), Renee (FR-2198694-A1), Bartrum (GB-2407957-A), Clarke (GB-2340371-A), and Rossmann (DE-3911973-A). 
These documents present alternative designs similar in scope that illustrate relevant features to the applicant’s submission. The cited prior art include plant growth supports, garden stakes, anti-tipping structures, and connecting members. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644